UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(

 NADINE N. BURRELL-HAMILTON and
 KELVIN TREVENSKY LEE,

                            Plaintiffs,                                   ORDER

              - against -                                        17 Civ. 2634 (PGG) (JLC)

 ISAIAH ALCARIO ODEN and CR
 ENGLAND INC.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This is a personal injury case that Defendants removed from state court on

diversity grounds. Plaintiff Kelvin Lee has moved for leave to file an amended complaint.

(Notice of Motion (Dkt. No. 80)) Lee seeks to add unspecified claims against his co-plaintiff,

Nadine Burrell-Hamilton, and to name Burrell-Hamilton as a "Third-Paiiy Defendant." Because

Lee and Burrell-Hamilton are New York residents, granting Plaintiff's motion would destroy

diversity, and require that this case be remanded to state court. For the reasons stated below,

Lee's motion will be denied.

                                            BACKGROUND

               This action arises out of a January 6, 2016 collision between two motor vehicles

in the Bronx. (Cmplt. (Dkt. No. 16-3) ,r,r 11, 23) According to the Complaint, Burrell-Hamilton

was the driver of one of the vehicles, in which Lee was a passenger. (Id.      ,r,r 8, 23)   Defendant

Isaiah Oden operated the other vehicle with the knowledge, permission, and consent of

Defendant CR England. (Id.     ,r 7)   Plaintiffs allege that the collision resulted from Defendant
Oden's negligence, and that Plaintiffs suffered "serious injuries as defined in Sections 5102 and

5104 of the [New York] Insurance Law." (Id.~~ 12, 16, 24)

                 On April 12, 2017, Defendants removed the action to this Court, alleging

diversity jurisdiction under 28 U.S.C. §§ 1332, 1441. (Notice of Removal (Dkt. No. 1)) On May

12, 2017, Plaintiffs moved to remand. (Pltf. Mot. (Dkt. No. 15)) In a February 12, 2018 Order

(Dkt. No. 25), this Court denied Plaintiffs' motion.

                 On June 26, 2019, after the close of discovery, Lee moved to file an amended

complaint pursuant to Fed. R. Civ. P. 15(a)(2) and 20(a), through which he could pursue claims

against his co-plaintiff, Burrell-Hamilton, and name Burrell-Hamilton "as a Third-Party

Defendant." (Pltf. Br. (Dkt. No. 81) at 7) 1 According to Lee, Defendants' accident

reconstruction expert report - which Plaintiffs received on November 23, 2018 (Expe1i Report

(Dkt. No. 84-8)) - ale1ied Plaintiffs to the "potential conflict" between them. Defendants' expert

concludes that the accident was caused by Burrell-Hamilton's negligence. (Pltf. Br. (Dkt. No.

81) at 7) As a result of this potential conflict, Lee and Burrell-Hamilton have retained separate

counsel. (Id.)

                 Lee contends that this Comi should grant his motion to amend, allow him to name

Burrell-Hamilton as a third-paiiy defendant, and then remand this case to state court based on a

lack of diversity. (Id. at 8-11)

                 Defendants oppose Lee's motion arguing, inter alia, that Fed. R. Civ. P. 14(b)

governs when a plaintiff may bring in third paiiies, and that a plaintiff may do so only when a

counterclaim has been asserted against plaintiff. (Def. Opp. (Dkt. No. 84) at 8) Because no




1
  Citations to page numbers refer to the pagination generated by this District's Electronic Case
Files ("ECF") system.

                                                  2
counterclaim has been asserted against Lee, Defendants argue that Lee may not name BmTell-

Hamilton as a third-party defendant. (Id.)

                                            DISCUSSION

                As an initial matter, Lee's motion to amend will be denied because he has not

submitted a proposed amended complaint. "[I]t is difficult to evaluate a request to amend

pleadings in the abstract." Separzadeh v. Iconix Brand Grp., Inc., No. 15 Civ. 8643 (AT) (JCF),

2017 WL 1330331, at *2 (S.D.N.Y. Apr. 10, 2017). "In order to meet the requirements of

particularity in a motion to amend, 'a complete copy of the proposed amended complaint must

accompany the motion so that both the Comi and opposing parties can understand the exact

changes sought."' Zito v. Leasecomm Corp., No. 02 Civ. 8072, 2004 WL 2211650, at *25

(S.D.N.Y. Sept. 30, 2004) (quoting Smith v. Planas, 151 F.R.D. 547, 550 (S.D.N.Y. 1993)).

                In deciding whether to pursue a motion to amend to add Burrell-Hamilton as a

third-party defendant, and a subsequent motion to remand, Lee should make ce1iain that such

motions would comply with the Federal Rules of Civil Procedure. Because Burrell-Hamilton is

a co-plaintiff, any claim by Lee against her would proceed by way of a cross-claim pursuant to

Fed. R. Civ. P. 13(g). 2 See Fed. R. Civ. P. 13(g) ("A pleading may state as a crossclaim any

claim by one party against a copaiiy if the claim arises out of the transaction or occurrence that is

the subject matter of the original action or of a counterclaim, or if the claim relates to any

property that is the subject matter of the original action.").

               Third-party practice has no application here. Third-party practice is governed by

Fed. R. Civ. P. 14(b). Rule 14(b) states that "[w]hen £! claim is asserted against£! plaintiff, the




2
  Despite the obvious applicability of Rule 13(g) to Plaintiff's motion, neither side has addressed
the Rule.

                                                   3
plaintiff may bring in a third party if this rule would allow a defendant to do so." Fed. R. Civ. P.

14(b) (emphasis added). Accordingly, in order for Lee to join a third paity, a counterclaim must

have been asserted against him. Since no counterclaim has been asserted against Lee, he has no

right to name Burrell-Hamilton or anyone else as a third-party defendant. See Gristmill Builders,

Ltd. v. Edwards, No. 1:08-CV-54, 2009 WL 10678996, at *1 (D. Vt. Jan. 14, 2009) ("Rule 14

governs third-party practice and provides that, if a counterclaim is asserted against a plaintiff, the

plaintiff may bring in a third party if a defendant would be allowed to do so under Rule 14(a).

Fed. R. Civ. P. 14(b)."); see also,~ Rodd v. Region Const. Co., 783 F.2d 89, 92 (7th Cir.

1986) ("Rule 14(b), which authorizes the use of an impleader by a plaintiff, is restricted to

situations where a counterclaim is asserted against a plaintiff."); Reyes-Fuentes v. Shannon

Produce Farm, Inc., No. 6:08-CV-59, 2012 WL 1557368, at *4 (S.D. Ga. May 2, 2012)

("Rule 14(b) is restricted to situations where a counterclaim is asserted against the plaintiff, and

the plaintiff cannot implead a third party where no counterclaim has been filed against him or

her.") (internal quotation marks omitted); Spinney v. Greenwich Capital Fin. Prod., Inc., No.

CIV.05-00747 ACK/KSC, 2006 WL 1207400, at *3 (D. Haw. May 3, 2006) ("Pursuant

to Rule 14(b), a plaintiff may cause a third-party to be brought into an action only when a

counterclaim has been asserted against the plaintiff.").

               Finally, if Lee were to seek to assert a cross-claim against Burrell-Hamilton, such

a claim would not defeat diversity jurisdiction. Federal courts have supplemental jurisdiction

over cross-claims between non-diverse co-parties under 28 U.S.C. § 1367(a). See Hammond v.

Toy Indus. Ass'n, Inc., 8 F. Supp. 3d 484,488 (S.D.N.Y. 2014) ("With respect to the cross-

claims ... , the Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) wherever

diversity jurisdiction does not exist."); see also Ryan ex rel. Ryan v. Schneider Nat. Carriers,



                                                 4
Inc., 263 F.3d 816, 819-20 (8th Cir. 2001) ("[P]laintiffs' main reason for adding [co-plaintiff]

Harvey Ryan as a defendant, rather than filing a cross-claim against him, was to destroy diversity

jurisdiction.... Although the plaintiffs have an interest in protecting themselves if Harvey Ryan

is found liable for their injuries, the proper means for protecting their interest is the filing of a

cross-claim against their co-plaintiff under Federal Rule of Civil Procedure 13(g) .... The

addition of the cross-claim did not defeat diversity jurisdiction."); Williams v. Carmean, No.

CIV. A. 99-1095, 1999 WL 717645, at *1 (E.D. La. Sept. 13, 1999) ("Although it is trne that

plaintiffs have an interest in protecting themselves in the event that Williams is found liable for

comparative fault, ... the proper mechanism for doing so ... is to allow plaintiffs to file a cross-

claim against their co-plaintiff, under Federal Rule of Civil Procedure 13(g) .... [T]he addition

of the cross-claim does not defeat diversity jurisdiction. It is well established that supplemental

jurisdiction extends to cross-claims properly asserted under Rule 13(g) .... ") (internal alterations

and quotation marks omitted); Dougherty v. Johnson, No. C07-5441, 2007 WL 3375002, at *3

(W.D. Wash. Nov. 9, 2007) ("Plaintiffs assertion that the cross-claim between non-diverse

defendants destroys diversity is inco1Tect. A defendant's cross-claim under Fed. R. Civ. P. 13(g)

against another defendant will not defeat diversity even if the parties are citizens of the same

state .... The comi can retain jurisdiction over the cross claims through supplemental

jurisdiction as provided in 28 U.S.C. § 1367(a).") (citing World Trade Ctr. Properties, L.L.C. v.

Hartford Fire Ins. Co., 345 F.3d 154, 160 (2d Cir. 2003), abrogated on other grounds by

Wachovia Bank v. Schmidt, 546 U.S. 303 (2006) (observing that supplemental jurisdiction over

counterclaims is proper under 28 U.S.C. § 1367 even though "some of [the relevant parties] may

be non-diverse").




                                                   5
                                           CONCLUSION

                  For the reasons stated above, Plaintiff Lee's motion to amend (Dkt. No. 80) is

denied without prejudice. Any new motion for leave to amend is to be filed by March 30, 2020,

and will include, as an exhibit, the proposed amended complaint. The Court will conduct a

conference in this matter on April 23, 2020 at 10:45 a.m. in Comiroom 705 of the Thurgood

Marshall United States Comihouse, 40 Foley Square, New York, New York. By April 16, 2020,

the pmiies will submit a joint letter addressing (1) whether any party wishes to file a dispositive

motion and, if so, the grounds for that motion and the adversary's response; and (2) the prospects

for settlement.

Dated: New York, New York
       March 16, 2020
                                                       SO ORDERED.


                                                          p~,?~
                                                       Paul G. Gardephe
                                                       United States District Judge




                                                  6
